—Appeal by defendant from a judgment of the County Court, Westchester County (Martin, J.), rendered June 26, 1981, convicting him of burglary in the first degree (two counts), sexual abuse in the first degree, criminal possession of a weapon in the third degree and petit larceny, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewed in the light most favorable to the People, as it must be at this stage, the evidence adduced at trial is plainly sufficient to sustain the conviction (People v Malizia, 62 NY2d 755, 757, cert den_US_, 53 USLW 3324; People v Contes, 60 NY2d 620). The otherwise unexplained presence of defendant’s fresh palm-print at the point of entry of the premises, together with the *461complainant’s identification, “pointed ineluctably to the defendant’s guilt and was sufficient to exclude to a moral certainty any other reasonable hypothesis” (People v Gates, 24 NY2d 666, 669; see, also, People v Pena, 99 AD2d 846; People v Hall, 89 AD2d 898; People v Bullard, 59 AD2d 786; People v Jones, 257 App Div 5, 10; Ann., 28 ALR2d 1115, 1150-1155). Titone, J. P., Gibbons, Bracken and Weinstein, JJ., concur.